IN TI-[E SUPREl\/[E COURT OF THE STATE OF DELAWARE

JAMES WILSON, §
§
Defendant Below, § No. 321, 2017
Appellant, §
§ Court BeloW_Superior Court
V. § of the State of Delaware
§
STATE OF DELAWARE, § Cr. ID No. 1304003168 (K)
§
Plaintiff BeloW, §
Appellee. §

Submitted: August 23, 2017
Decided: August 25 , 2017

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.
ORDER

This 25th day of August 2017, it appears to the Court that:

(l) On August 14, 2017, the appellant, James Wilson, filed a notice of
appeal from a June 28, 2017 Superior Court order denying his motion for
appointment of counsel. Wilson filed the motion in connection With his first motion
for postconviction relief under Superior Court Criminal Rule 61. The Senior Court
Clerk issued a notice directing Wilson to show cause Why his appeal should not be
dismissed based on this Court’s lack of jurisdiction to consider an interlocutory
appeal in a criminal case under Article IV, § ll(l)(b) of the Delaware Constitution

(2) In his response to the notice to show cause, Wilson states that he needs

legal assistance Under the Delaware Constitution, this Court may review only a

final judgment in a criminal case.l The Superior Court’s denial of` Wilson’s motion
for appointment of counsel is an interlocutory, not final, order.2 Even if the order
was final, Wilson’s appeal would be untimely because it was filed more than thirty
days after entry of` the order on the Superior Court docket.3 This Court does not have
jurisdiction to review this appeal4

NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),
that this appeal is DISMISSED.

BY THE COURT:

/s/ Garv F. Travnor
Justice

 

1 Del. Const. art. IV, § 11(1)(b).

2 See, e.g., Harrz`s v. Stal‘e, 2013 WL 485 8990, at *1 (Del. Sept. 10, 2013) (holding Superior Court
order denying motion for appointment of counsel is an interlocutory order).

3 Supr. Ct. R. 6(a)(iv) (requiring notice of appeal to be filed within thirty days after the entry upon
the docket of` any judgment in a postconviction proceeding).

4 Gottlieb v. State, 697 A.2d 400, 401 (Del. 1997) (holding Supreme Court lacks jurisdiction to
review interlocutory order); Carr v. State, 554 A.2d 778, 779 (Del. 1989) (“Time is a jurisdictional
requirement.”).

2